DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method for producing a battery cell, classified in H01M 10/058.
II. Claims 7-10, drawn to a device for producing a battery cell, classified in H01M 10/0404.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method can be practiced by hand or by another and materially different apparatus, i.e. one without a cutting device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Regarding Inventions I and II, because these inventions are
independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction is not required because the inventions have acquired a separate status in view of their different classifications, restriction for examination purposes as indicated as proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Morey B. Wildes on September 20, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed April 22, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document contains either Foreign Patent Documents or Non Patent Literature Documents for which neither an English translation nor an English Abstract has been provided.  The document has been placed in the application file, but the stricken information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "at least two processing steps" in line 1.  There is insufficient antecedent basis for this limitation in the claim as “processing steps” has not been previously recited.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0331187).
Regarding claim 1, Suh et al. teaches a method for producing a battery cell, which includes at least the following steps:
a) reshaping a first pouch foil (left half of the pouch film/foil) into a first pouch half by means of a first molding device with a first recess (left recess/forming groove 112 in die 110) (Figs. 1 and 2);
b) reshaping a second pouch foil (right half of the pouch film/foil) into a second pouch foil by means of a second molding device with a second recess (right recess/forming groove 112 in die 110) (Figs. 1 and 2);
d) bringing together the first molding device and the second molding device with the second pouch half located therein (Figs. 1 and 2); and

e) at least partially connecting the first and second pouch halves to form a battery cell (para. [0071]; Fig. 4).
Suh et al. teaches a method for producing a battery cell including a step of inserting a cell stack into a first pouch half (para. [0074]).  Suh et al. is silent regarding a method for producing a battery cell including the step of c) inserting a cell stack into the first molding device and the first pouch half located therein.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a battery cell of Suh et al. by inserting a cell stack into the first molding device and the first pouch half located therein when doing so simplifies the method for producing a battery cell, i.e. combining two potential steps into one step.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Regarding claim 2, modified Suh et al. teaches a method for producing a battery cell wherein the reshaping of the pouch foil (pouch film) into a pouch half is carried out by means of an atmospheric positive pressure (para. [0011]; Fig. 2).  
Regarding claim 3, modified Suh et al. is silent regarding a method for producing a battery cell wherein the pouch half is fixed in the first or second molding device by means of a negative pressure.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a battery cell wherein the pouch half is fixed in the first or second molding device by means of a negative pressure when doing so helps to secure the pouch in the molding device during the manufacturing process. 
Regarding claim 4, modified Suh et al. teaches a method for producing a battery cell wherein the first or second molding device is heated (Fig. 5; heating member 140 is part of the first and second molding devices).
Regarding claim 5, modified Suh et al. teaches a method for producing a battery cell wherein at least two processing steps (steps a and b) are carried out while the first and second pouch halves are in the first and second molding devices, respectively (Fig. 6).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. as applied to claim 1 above, and further in view of Yoon (US 2011/0244315).
Regarding claim 6, modified Suh et al. is silent regarding a method for producing a battery cell wherein at least one of the pouch halves or the battery cell with the connected pouch halves is cut to a defined length or outer contour in the respective molding device.  However, Yoon teaches that it is known in the art for a method for producing a battery cell wherein at least one of the pouch halves or the battery cell with the connected pouch halves is cut to a defined length or outer contour in the respective molding device (Fig. 2F).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method for producing a battery cell of modified Suh et al. wherein at least one of the pouch halves or the battery cell with the connected pouch halves is cut to a defined length or outer contour in the respective molding device as taught by Yoon in order to make the pouch halves or the battery cell with the connected pouch halves less bulky (Yoon, para. [0039]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724